DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The following hyperlinks were identified as being out of compliance in the specification:
Page 64, line 15: https://www.epigenesys.eu/en
Page 66, line 22: https://david.ncifcrf.gov/summary.jsp
Page 66, line 27: http://www.broad.mit.edu/gsea/

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 12, 13, 16, 17, 20, 21, 29, and 30 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 16 and 20, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claims 7, 9, 13, 17, 21, and 30, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 29, the instant claim is drawn to the method of claim 1 and includes the limitation “wherein administering is via intravenous, subcutaneous, intraperitoneal, rectal, and/or oral administration.” The use of “and/or” in the claim renders the claim indefinite as it is unclear in what circumstances the claim limitation is met. See MPEP 2173.05 I for proper Markush group formatting.

Claims 12 is rejected by virtue of its dependence on rejected claim 9. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2, 7, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/161282 A1 (He, C., et al) 6 Oct 2016.

Regarding claim 2, He teaches a method of treating cancer in a patient (page 154, 53., “A method for treating a disease…wherein said disease is cancer”). 
He teaches that the method comprises administering to a patient in need of cancer treatment a therapeutically effective amount of lysine-specific demethylase TA (LSD1) inhibitor (154, 53., “administering to a patient in need thereof a therapeutically effective amount”; page 47, lines 8-11, “as inhibitors of LSD1, the compounds of the invention are useful in treating LSD1-mediated diseases and disorders. The term ‘LSD-1 mediated disease’ or ‘LSD1-mediated disorder’ refers to any disease or condition in which LSD1 plays a role, or where the disease or condition is associated with expression or activity of LSD1”; page 47, lines 14-15, “diseases and conditions treatable using the compounds of the invention include… cancers”).
	He further teaches that the LSD1 inhibitors of the invention can be used in combination treatments with at least one immunotherapy (page 50, lines 9-11, “in combination treatments where the compound of the invention is administered in conjunction with other treatments such as the administration of one or more additional therapeutic agent”), to thereby treat the cancer patient (page 6, lines 21-27, “genetic depletion of pharmacological intervention of LSD1 normalizes altered gene expressions, thereby inducing differentiation programs into mature cell types, decreasing cell proliferation, and promoting apoptosis in cancer cells. Therefore, LSD1 inhibitors alone or in combination with established therapeutic drugs would be effective to treat the diseases associated with LSD1 activity”).

Regarding claim 7, He teaches the method of claim 2 as discussed above.
He further teaches that the at least one immunotherapy is selected from the group consisting of an antibody, a cytokine (page 51, line 19, “biological anticancer drugs, such as antibodies and cytokines”), a toxin (page 50, lines 28-29, “combination with chemotherapeutic agents, agonists or antagonists of nuclear receptors, or other anti-proliferative agents”), cancer vaccines (page 50, line 19, “combination with a vaccine”) and checkpoint inhibitors (page 53, lines 25-26, “combination with one or more immune checkpoint inhibitors”). He further discloses that the checkpoint inhibitor may be a CTLA-4 inhibitor, a LAG3 inhibitor, a TIM3 inhibitor (page 53, line 29), a PD-1 inhibitor, a PD-L1 inhibitor (page 53, line 30), or an OX40 inhibitor (page 53, line 31).

Regarding claim 35, He teaches the method of claim 2 as discussed above.
He further teaches that the term ‘treat’ or ‘treatment’ refers to inhibiting the disease including arresting further development of the pathology and/or symptomatology. He also teaches the ameliorating of the disease including reversing the pathology and/or symptomatology (page 48, line 29 through page 50, line 2)
Furthermore, it is noted that the outcomes of the method disclosed in instant application claim 35 are inherent outcomes to the method of treatment taught by He. MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 9, 13, 16, 17, 20, 21, 24, 28-30, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/161282 A1 (He, C., et al) 6 Oct 2016 in view of Barrero, M.J. (2017) Epigenetic Strategies to Boost Cancer Immunotherapies Int. J. Mol. Sci 18(1108); 1-12 (Published 23 May 2017). ChemIDplus sheets for durvalumab, atezolizumab, and avelumab are used as evidentiary evidence in claim 20.

Regarding claim 1, He teaches a method of treating cancer in a patient (page 154, 53., “A method for treating a disease…wherein said disease is cancer”). 
He further teaches that the method comprises administering to a patient in need of cancer treatment a therapeutically effective amount of lysine-specific demethylase TA (LSD1) inhibitor (154, 53., “administering to a patient in need thereof a therapeutically effective amount”; page 47, lines 8-11, “as inhibitors of LSD1, the compounds of the invention are useful in treating LSD1-mediated diseases and disorders. The term ‘LSD-1 mediated disease’ or ‘LSD1-mediated disorder’ refers to any disease or condition in which LSD1 plays a role, or where the disease or condition is associated with expression or activity of LSD1”; page 47, lines 14-15, “diseases and conditions treatable using the compounds of the invention include… cancers”).
He teaches that LSD1 is an enzyme that is associated with human disease and that it was the first discovered histone demethylase (page 1, lines 23-24). He also teaches that the overexpression of LSD1 is associated with many types of cancer and that when LSD1 expression is knocked out, or reduced with small molecular inhibitors, decreased cancer cell proliferation and/or induction of apoptosis is observed (page 4, lines 19-28). He teaches that LSD1 contributes to tumor development by altering epigenetic marks on histones and non-histone proteins and that data has demonstrated that either genetic depletion or pharmacological intervention of LSD1 normalizes altered gene expressions thereby inducing differentiation programs into mature cell types, decreasing cell proliferation, and promoting apoptosis in cancer cells. 
He further teaches that the LSD1 inhibitors of the invention can be used in combination treatments with one or more additional therapeutics (page 50, lines 9-11) including checkpoint inhibitors (page 53, lines 25-26). He further teaches that the LSD1 inhibitors can be combined with at least one of a programmed death 1 (PD-1) inhibitor and a programmed-cell death Ligand 1 (PD-L1) inhibitor (page 54, lines 3-15). He teaches that LSD1 inhibitors in combination with other established therapeutic drugs would be effective to treat cancers associated with LSD1 activity (page 6, lines 21-27).
While He teaches the use of LSD1 inhibitors to treat cancer and also teaches LSD1 inhibitors combined with PD-1 and/or PD-L1 inhibitors, He does not specifically provide motivation for this combination over the use of other combinations disclosed.
Barrero provides a review on epigenetic mechanisms involved in responses to immunotherapy and how current drugs that target epigenetic regulators impact immunotherapeutics (abstract). Barrero teaches that immunotherapeutic approaches have shown impressive responses in a subset of patients but that the success rate is low and a large percentage of patients do not experience clinical benefits. Barrero further teaches that emerging data suggests that epigenetic drugs can improve the responses to immunotherapy and that by understanding the mechanisms of resistance to immunotherapy and the epigenetic events that take place during immune evasion provide a rational for the combined use of immunotherapies and epigenetic drugs (abstract).
Barrero teaches epigenetic inhibitors including DNA methyltransferases (DNMTs) inhibitors, Histone deacetylases (HDACs) inhibitors, and bromodomain inhibitors and teaches that inhibitors targeting the demethylase KDM1 (also known as LSD1), have recently entered the first stages of clinical trials in cancer therapy and that these inhibitors might hold the potential to modulate the cancer-immune system axis (page 3, paragraph 3). 
Barrero teaches that during chronic antigen exposure in cancer T cells become exhausted and dysfunctional and that exhausted T cell exhibit defective proliferative capacities, reduced cytokine production, diminished lytic functions and exhibit an upregulation of several surface receptors, including PD-1 and CTLA-4 (page 3, paragraph 4). Barrero teaches that antibodies that block the interaction of CTLA-4 or PD-1 with their ligands are able to reinvigorate exhausted T cells (page 3, paragraph 4) and that favorable responses to anti-PD-1/PD-L1 therapies typically correlate with high levels of PD-L1 expression in tumors (page 3, paragraph 5). Barrero also teaches that DNA methylation may block the induction of PD-L1 in tumors in response to immunological cues. (page 3, paragraph 5).
Barrero teaches that in clinical trials, a small percentage of NSCLC patients previously treated with the DNA hypomethylating agent AZA (DNMT inhibitor azacytidine) showed improved responses to anti-PD1/PD-L1 therapies. Barrero further teaches that AZA alone or in combination with other epigenetic inhibitors improved the therapeutic efficacy of anti-PD-L1 and anti-CTLA4 treatments in mouse models of melanoma and ovarian cancers. Barrero teaches that this could be caused by upregulation of PD-L1 expression caused by AZA in treatment (page 3, paragraph 5). In the case of JQ1 (a bromodomain inhibitor), Barrero teaches that dual anti-tumor actions are possible including slowing down the proliferation of tumors and helping to prevent T cell exhaustion (page 5, paragraph 1).
Barrero teaches that despite impressive results achieved in some patients, the majority of patients do not respond to PD-1/PD-L1 checkpoint blockade with many patients demonstrating a transient restoration of T cell function followed by disease relapse. Barrero teaches that there is a possibility that patients who respond to treatment with PD-1/PD-L1 inhibitors might have exhausted T cells with a less-committed epigenetic landscape that facilitates their reinvigoration at the epigenetic level and concludes that “in any case, epigenetic drugs could be used in combination with PD-1/PD-L1 checkpoint blockade to reinvigorate the epigenome of exhausted T cells and achieve durable responses” (Barrero, page 5, paragraph 2).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have chosen the PD-1 and/or PD-L1 inhibitor in the combination treatment taught by He based on the teachings of Barrero. A skilled artesian would have been motivated to combine the LSD1 inhibitor with a PD-1 and/or PD-L1 inhibitor in order to reinvigorate the epigenome of exhausted T cells and achieve durable responses in cancer treatment (Barrero, page 5, paragraph 2).

Regarding claim 3, He and Barrero teach the method of claim 1 as discussed above. 
He further teaches that the patient is identified as having cancer prior to administration (page 49, lines 29-31, “the term ‘treating’ or ‘treatment’ refers to inhibiting the disease; for example, inhibiting a disease, condition or disorder in an individual who is experiencing or displaying the pathology or symptomatology of the disease, condition or disorder”; page 6, lines 25-27, “LSD1 inhibitors alone or in combination with established therapeutic drugs would be effective to treat the diseases associated with LSD1 activity”). 
Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have identified the patient as having cancer prior to administering the treatment to avoid potential side effects that are not necessary.

Regarding claim 4, He and Barrero teach the method of claim 1 as discussed above.
Barrero teaches that exhausted T cells exhibit defective proliferative capabilities, reduced cytokine production and diminished lytic functions and that the loss of these properties is coincident with the upregulation of several surface receptors including PD-1 and CTLA-4 (page 3, paragraph 4). Barrero also teaches that antibodies that block the interaction of PD-1 with its ligand are able to reinvigorate exhausted T cells (page 3, paragraph 4) and that epigenetic drugs could be useful in aiding in reinvigorating the epigenome of exhausted T cells aiding in the achievement of durable responses to treatments (page 5, paragraph 2). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the LSD1 inhibitor with a PD-1 inhibitor as taught by He based on the teachings of Barrero. A skilled artesian would have been motivated to make this combination in order to combat T cell exhaustion in the tumor environment (Barrero, page 5, paragraph 2).

Regarding claim 5, He and Barrero teach the method of claim 1 as discussed above.
Barrero teaches that exhausted T cells exhibit defective proliferative capabilities, reduced cytokine production and diminished lytic functions and that the loss of these properties is coincident with the upregulation of several surface receptors including PD-1 and CTLA-4. Barrero further teaches the increased expression of PD-1 ligands PD-L1 and PD-L2 in tumor cells induced by cytokines and inflammatory factors  (page 3, paragraph 4). Barrero further teaches that there is a strong association between DNA methylation status and PD-L1 induction. (page 3, paragraph 5) and teaches the use of anti-PD1/PD-L1 therapies to combat T cell exhaustion and avoid immune escape through PD-L1 upregulation (page 3, paragraph 5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the LSD1 inhibitor with a PD-1 inhibitor and a PD-L1 inhibitor as taught by He based on the teachings of Barrero. A skilled artesian would have been motivated to make this combination in order to reinvigorate exhausted T cells and achieve durable results (Barrero, page 5, paragraph 2).

Regarding claim 6, He and Barrero teach the method of claim 1 as discussed above.
Barrero teaches that the upregulation of PD-L1 and PD-L2 has been observed in the tumor microenvironment (page 3, paragraph 4) and that in previous studies patients being treated with anti-PD-L1 inhibitors had better outcomes if they had previously been treated with epigenetic inhibitors (page 3, paragraph 5). Barrero also teaches that the epigenetic inhibitor AZA improves the therapeutic efficacy of anti-PD-L1 inhibitors (page 3, paragraph 5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the LSD1 inhibitor with a PD-L1 inhibitor as taught by He based on the teachings of Barrero. A skilled artesian would have been motivated to make this combination in order to slow down the proliferation of tumors (Barrero, page 5, paragraph 1) while preventing T cell exhaustion and achieving durable responses (Barrero, page 5, paragraph 2).

Regarding claim 9, He teaches the method of claim 1 as discussed above.
He teaches that the LSD1 inhibitor is a small molecule (abstract, “compounds of Formula I which are LSD1 inhibitors useful in the treatment of diseases such as cancer”).

Regarding claim 13, He and Barrero teach the method of claim 1 as discussed above.
He further teaches that the PD-1 inhibitor is a monoclonal antibody (page 54, line 6).

Regarding claim 16, He and Barrero teach the method of claim 13 as discussed above.
He further teaches that the PD-1 inhibitor is an anti-PD-1 antibody (page 54, lines 5 and 6, “the inhibitor of an immune checkpoint molecule is an inhibitor of PD-1, e.g., an anti-PD-1 monoclonal antibody”) and that the antibody is nivolumab or pembrolizumab (page 54, lines 6-7, “the anti-PD-1 monoclonal antibody is nivolumab, pembrolizumab…”).

Regarding claim 17, He and Barrero teach the method of claim 1 as discussed above.
He further teaches that the PD-L1 inhibitor is a monoclonal antibody (page 54, line 12).

Regarding claim 20, He and Barrero teach the method of claim 17 as discussed above. 
He further teaches that the anti-PD-L1 inhibitor is an anti-PD-L1 antibody (page 54, lines 11-12, “the inhibitor of an immune checkpoint molecule is an inhibitor of PD-L1, e.g., an anti-PD-L1 monoclonal antibody”) and that the antibody is MEDI-4736, MPDL3280A, or MSB0010718C (page 54, lines 11-15). Substance data sheets from ChemIDplus show that these are synonyms for durvalumab, atezolizumab, and avelumab, respectively.

Regarding claim 21, He and Barrero teach the method of claim 1 as discussed above.
He further teaches that the cancer is selected from melanoma (page 49, line 3), acute myeloid leukemia (AML) (page 47, line 22), squamous cell carcinoma (page 47, lines 32-33), adenocarcinoma of the kidney (page 48, line 10), non-small cell lung cancer (NSCLC)(page 47, line 32), undifferentiated small cell lung cancer (page 47, line 33), stomach cancers (page 48, lines 4-5), bladder cancer (page 48, lines 11-12), kidney cancer (page 48, line 10), head and neck cancer (page 49, line 7), ewing’s sarcoma, page 47, line 29), Hodgkin lymphoma (page 47, lines 25-26), breast cancer (page 49, line 7), and prostate cancer (page 49, line 7).
	One of ordinary skill in the art would have appreciated that the cancers identified by He as being associated with LSD1 (page 47, lines 14-20) could be a primary or metastatic tumor. A skilled artesian would draw this conclusion as the method would target the cancer cells expressing LSD1 whether they are metastatic or primary tumors.

Regarding claim 24, He and Barrero teach the method of claim 1 as discussed above.
Barrero further teaches that the cancer is PD-1/PD-L1 resistant or refractory cancer (abstract, “understanding the mechanism of resistance to immunotherapy and the epigenetic events that take place during immune evasion is critical to providing a rational for combined use of immunotherapies and epigenetic drugs”; page 5, paragraph 2, “despite the impressive results achieved in some patients, the majority of patients do not respond to PD-1/PD-L1 checkpoint blockade, with many patients demonstrating a transient restoration of T cell function followed by disease relapse”).

Regarding claim 28, He and Barrero teach the method of claim 1 as discussed above.
He further teaches that the therapeutic dosage can include administration once per day (page 58, lines 30-32) and that the dosage is likely to depend on variables such as the type and extent of progression of the disease or disorder, the overall health status of the particular patient, the relative biological efficacy of the compound, formulation of the excipient, and its route of administration (page 58, line 32 through page 59, line 2).

Regarding claim 29, He and Barrero teach the method of claim 1 as discussed above.
He further teaches that the administration is via intravenous (page 55, line 12), subcutaneous (page 55, line 13), intraperitoneal (page 55, line 13), rectal (page 55, line 10), or oral (page 55, line 12) administration.

Regarding claim 30, He and Barrero teach the method of claim 1 as discussed above. 
He further teaches that the LSD1 inhibitor and the at least one PD-1 inhibitor or PD-L1 inhibitor are administered simultaneously or sequentially to the patient (page 50, lines 17-18).
It is further noted that in the study discussed by Barrero in which a PD-L1 inhibitor was used following the use of an epigenetic inhibitor, the efficacy of the anti-PD-L1 antibody was improved (page 3, paragraph 5). Barrero teaches that the epigenetic inhibitors impact the PD-1/PD-L1 expression of the tumor microenvironment (page 3, paragraph 5). 
Based on these teachings it would have also been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered PD-1/PD-L1 inhibitor after stopping the LSD1 inhibitor administration. A skilled artesian would have recognized to follow this type of sequential administration in order to alter the tumor microenvironment with the LSD1 inhibitor prior to administering the PD-1/PD-L1 antibody (Barrero, page 3, paragraph 5; page 5, paragraphs 1-2).

Regarding claim 33, He and Barrero teach the method of claim 1 as discussed above.
He teaches that the method further comprises administering a chemotherapeutic agent (page 59, lines 4-5, “the compositions of the invention can further include one or more additional pharmaceutical agents such as a chemotherapeutic”).

Regarding claim 34, He and Barrero teach the method of claim 1 as discussed above. 
He further teaches that the term ‘treat’ or ‘treatment’ refers to inhibiting the disease including arresting further development of the pathology and/or symptomatology. He also teaches the ameliorating of the disease including reversing the pathology and/or symptomatology (page 48, line 29 through page 50, line 2)
Barrero further teaches that the method modifies the tumor microenvironment in the patient (page 5, paragraph 2).
Furthermore, it is noted that the outcomes of the method disclosed in instant application claim 34 are inherent outcomes to the method of treatment taught by He and Barrero. MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/161282 A1 (He, C., et al) 6 Oct 2016 in view of Barrero, M.J. (2017) Epigenetic Strategies to Boost Cancer Immunotherapies Int. J. Mol. Sci 18(1108); 1-12 (Published 23 May 2017) as applied to claim 9 above and in further view of WO 2017/114497 A1 (Motz, G., et al) 6 Jul 2017.
He teaches the method of claim 9 as discussed above. He, however, does not teach that the LSD1 inhibitor is a small molecule selected from the group disclosed in instant application claim 12. 
Motz teaches the use of LSD1 inhibitors in adoptive cell therapies (abstract) as a method of increasing proliferation and/or survival of more naïve T cells which have better efficacy and function (page 4, lines 10-14). Motz teaches that the LSD1 inhibitor increases the portion of PD-1 negative T cells and decreases the proportion of PD-1 positive T cells in the peripheral blood of the subject (page 4, lines 27-30). Motz further teaches a method of treating, e.g., promoting an immune response in a subject comprising inhibiting a negative immune response mediated by the engagement of PD-1 with PD-L1 or PD-L2, relative to a T cell not contacted with an LSD1 inhibitor (page 5, lines 1-3). Motz teaches treating a subject with cancer comprising promoting the subject’s immune response to the cancer wherein the subject was selected on the basis of having cancer. Motz further teaches that the cell of the cancer or a cell in the cancer microenvironment expresses PD-L1 or PD-L2 (page 9, lines 24-27).
Motz teaches that the LSD1 inhibitor refers to a molecule or group of molecules that reduces or eliminates the function and/or expression of LSD1 (page 54, last two lines). Motz teaches that the inhibitor can include a nucleic acid molecule, e.g., RNA molecule, short hairpin RNA (shRNA) or short interfering RNA (siRNA) or a small molecule inhibitor and that the small molecule inhibitor can be a reversible or an irreversible inhibitor (page 55, lines 6-17). 
Motz teaches that the LSD1 inhibitor is tranylcypromine (page 104, line 18), RN-1 (page 104, lines 24-25), GSK-LSD1 (page 104, line 16), GSK2879552 (page 104, line 21), ORY1001 (page 104, line 22), namoline (page 105, line 1), OG-L002 (page 104, line 28) or SP2509 (page 105, lines 2-3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the small molecule inhibitors taught by Motz in the method taught by He and Barrero. A skilled artesian would have been motivated to use these inhibitors as they have been demonstrated to influence PD-1/PD-L1 expression on immune cells providing proliferation and survival in the tumor environment (Motz, page 4, lines 10-14).

Allowable Subject Matter
The instant claims contain subject matter that would be allowable if rewritten to overcome the rejections and objections of the instant office action. The following is a statement of reasons for the indication of allowable subject matter:  
Instant claim 9 is drawn to LSD1 inhibitors and includes reference to the short hairpin RNA comprising SEQ ID NO: 2. Instant claim 17 is drawn to PD-L1 inhibitors and includes reference to the short hairpin RNA comprising SEQ ID NO: 6.
The short hairpin RNAs of SEQ ID NO:s 2 and 6 were found to be free of the prior art and are therefore considered to be novel. While shRNA sequences are known for inhibiting LSD1 and PD-L1, the structures do not match those of the instant application. Furthermore, there would have been no motivation for one of ordinary skill in the art to have generated shRNA of SEQ ID NOs: 2 and 6 of the instant application prior to the effective filing date and therefore they are also considered to be non-obvious. The following is considered to be the closest prior art:

Bhinder, B., et al (2013) An arrayed Genome-Scale Lentiviral-Enabled Short Hairpin RNA Screen Identifies Lethal and Rescuer Gene Candidates Assay and Drug Development Technologies 11(3); 173-190.
 Bhinder studied shRNA designs in the TRC1 and discusses methodology for performing large-scale arrayed shRNA screens, a comprehensive analysis method to nominate high-confidence hits, and a performance assessment of the TRC1 library highlighting the intracellular inefficiencies of shRNA processing in general (abstract). Binder teaches that each hairpin oligonucleotides sequence design has a 21-nucleotide (nt) passenger strand, a 6-nt loop, followed by a 21-nt guide strand. In Bhinder’s study of the 80,598 shRNA hairpin clones targeting 16,039 human genes in the library, it was determined that the 6-nt loop was highly conserved across the entire library with a sequence motif of CTCGAG found in 99.9% of the shRNA hairpins (page 174, paragraph 3). Bhinder further teaches that the designs had a 4-5-nt overhang on either or both of the 5’ and 3’ ends, with the sequence CCGG predominant at the 5’ end (99.99%) and either TTTTTG (48.08%), TTTT (25.97%), TTTTTTG (25.80%), or TTTTG (0.13%) at the 3’ end of the hairpin oligonucleotide sequence (page 178, left column, paragraph 2). The predominant overhanging structures (CCGG and TTTTTG) as well as the predominant loop (CTCGAG) taught by Bhinder match the structures used in the instant application. Bhinder, however, does not teach the passenger strand or the guide strains of the instant application. 

WO 2017/114497 A1 (Motz, G., et al) 6 Jul 2017 
Motz teaches the use of LSD1 inhibitors and their use in adoptive cell therapies (abstract) as a method of increasing proliferation and/or survival of more naïve T cells which have better efficacy and function (page 4, lines 10-14). Motz teaches that the LSD1 inhibitor increases the portion of PD-1 negative T cells and decreases the proportion of PD-1 positive T cells in the peripheral blood of the subject (page 4, lines 27-30). Motz teaches that the LSD1 inhibitors can include a nucleic acid molecule, e.g., RNA molecule, short hairpin RNA (shRNA) or short interfering RNA (siRNA) and provides exemplary target sequences for shRNA LSD1 inhibitors in Table 1 on pages 59-63. The target sequences taught by Motz, however, differ than that of the instant application SEQ ID NO: 2. Additionally, there would have been no motivation for one of ordinary skill in the art to use the teachings of Motz leading to the identification of the target sequence of instant application SEQ ID NO: 2.

Note Regarding SEQ ID NO 4:
	The PD-1 shRNA inhibitor of SEQ ID NO: 4 was determined to be obvious over the prior art for the following reasons and was therefore excluded from the discussion of allowable material above.
	The following reference was identified in the prior art which has a priority date prior to the effective filing date of the claimed invention:

CN 107523569 A (Shanghai GeneChem Co LTD) 29 Dec 2017 (priority date 20 Jun 2017)
Shanghai discloses 120 RNAi target sequences for PDCD1 genes and corresponding PDCD1 RNAi carriers that can be used to significantly lower the expression of the PDCD1 genes in mRNA level in-site as well as expressed PD-1 protein levels. Shanghai teaches the closest sequence to SEQ ID NO: 4 with an alignment of 72.1% as shown below:

    PNG
    media_image1.png
    999
    795
    media_image1.png
    Greyscale


	The shRNA sequence of Shanghai is the same as the instant application claim 4 with the exception of the loop that is used (see box in alignment image). Instant application SEQ ID NO: 4 uses a loop of CTCGAG (see specification page 43, line 32) while the structure taught by Shanghai uses a loop of TTCAAGAGA as shown in the box above.
	Wang, X., et al (2013) A simple and robust vector-based shRNA expression system used for RNA Interference PLOS One 8(2) e56110, 1-8 studied new methods of designing shRNA systems. And teaches that the first widely used genome-wide shRNA library utilized a lentiviral vector named pLKO.1-puro and that the pLKO.1-puro vector possessed a unique palindromic loop (CTCGAG) different from other shRNA expression vectors such as pSuper (page 1, right column, paragraph 1). In the study performed by Wang, shRNA loops TTCTAGAA and TTGGCCAA were compared with the “well-established loops TTCAAGAGA (used in pSuper) and CTCGAG (used in pLKO.1-puro)” (page 2, left column, paragraph 3). 
	As Wang teaches that both loops TTCAAGAGA and CTCGAG were well-established and known in the art prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have exchanged the loop used in the shRNA sequence taught by Shanghai with the loop CTCGAG as taught by Wang. A skilled artesian would have been motivated to make this substitution in order to evaluate another well-known and established loop while targeting the same PD-1 RNA sequence. Because of this, SEQ ID NO: 4 was determined to be obvious over the prior art and is not identified as allowable material. 

Conclusion
No claims are allowed.
The following prior art is made of record but was not relied upon and is considered pertinent to applicant's disclosure:
Bally, A.P.R., et al (2016) Genetic and Epigenetic Regulation of PD-1 Expression The Journal of Immunology 196; 2431-2437
Bally provides a review of the molecular mechanisms that drive dynamic PD-1 expression during acute and chronic antigenic stimuli as well the impact of cis-DNA elements, transcription factors, and epigenetic components, including DNA methylation and histone modifications that control PD-1 expression (abstract). Bally teaches that during chronic immune stimulation, PD-1 remains highly expressed, which leads to function exhaustion of T cells which can be partially reversed by blocking PD-1/PD ligand-1 interactions using monoclonal antibodies (page 2431, right column, paragraph 2). Bally further teaches that in model studies it was found that demethylation of the Pdcd1 locus and corresponding induction of PD-1 was necessary for tolerizing T cells demonstrating an inverse correlation between DNA methylation and PD-1 expression which strongly indicates a role for DNA methylation in regulating Pdcd1 gene expression (paragraph bridging pages 2434 and 2435). Bally further discusses the role of Blimp-1 in inducing repressive modifications and driving down PD-1 expression stating that Blimp-1 recruits repressive histone-modifying enzymes including LSD1 (page 2435, right column, paragraph 2).

Dunn, J., and S. Rao (2017) Epigenetics and immunotherapy: The current state of play Molecular Immunology 87; 227-239.
Dunn provides a review regarding the role of epigenetic immunomodulation in tumour immune escape emphasizing its significance in priming and sensitizing the host immune system to immunotherapies, particularly immune checkpoint blockade (abstract). Dunn teaches that distinct ligands expressed by cancer cells engage with the cell receptors on immune cells triggering inhibitory pathways (such as PD-1/PD-L1) that render immune cells immunologically tolerant. Dunn further teaches that recent studies on the role or epigenetics in immune evasion have exposed a key role for epigenetic modulators in augmenting the tumour microenvironment and restoring immune recognition and immunogenicity (abstract). Dunn further teaches that while DNA and histone methyltransferases are essential in heterochromatin formation, additional repressive epigenetic players are also involved in establishing EVR (endogenous retroviral sequences) silencing such as the histone demethylase LSD1. Dunn states that “it will be interesting to see if inhibition of other epigenetic enzymes such as histone demethylases can induce IFN signaling through activation of ERV transcripts in the cancer setting (page 233, right column, paragraph 3). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647